The Honorable Bob Mathis State Representative 106 Leigh Circle Hot Springs, Arkansas 71901-7760
Dear Representative Mathis:
I am writing in response to your request for an opinion on whether a particular out-of-state corporation that conducts business with Arkansas contractors is subject to Arkansas usury law when it enters into loan transactions with Arkansas contractors. You note that an official with this corporation understands that Arkansas usury law does not apply if the corporation chooses a foreign state's law to govern a particular transaction, citing A.C.A. § 4-1-105(1). You have enclosed for my review a "loan origination chronology" that explains the process by which this corporation conducts business. You seek my written opinion as to whether the loans originated by this corporation are subject to Arkansas usury law.
RESPONSE
I must decline to provide an opinion on this question. I am prohibited by statute from the private practice of law. A.C.A. § 25-16-701 (Repl. 1996). The question you pose relates entirely to a private business matter. As such, it is not appropriate for resolution through a taxpayer-financed opinion from my office. In addition, the applicability of Arkansas usury law to particular transactions is inherently factual. My office is not empowered as a factfinder in the issuance of official legal opinions. The corporation you describe should seek private legal counsel for the answers it seeks.
Sincerely,
MARK PRYOR Attorney General